                                   THE LINITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA


 GARY W. MILLER,                                   )      CIVIL ACTION NO. 8:i8-CV-259
                                                   )
                            Plaintiff,             )
                                                   )
         V                                         )      +9SAEp PR0TECTIYS,pRpER
                                                   )
UNION PACIFIC RAILWAY COMPANY )
A Delaware Corporation,       )
                                                   )
                            Defendant              )


         COME NOW the Plaintiff, Cary W. Miller, and Defendant, Union Pacific Railroad

Company ("UP") and jointly move the Court to enter and approve their Agreed Proteotive Order

regarding certain discovery materials sought from      UP. In supporl of this Joint Motion, the   Parties

state as follows:

         Plaintiff has filed this FELA action alleging that he sustained an injury while working      as


a locomotive engineer       for UP on or about September 20,2015. Plaintiff has requested the videos

from the lead locomotive involved in his alleged incident.

        The Parties in the above-captioned matter seek the Court's entry and approval of their

Agreed Protective Order prohibiting the Plaintiff, Cary W. Miller, as well as his agents and

representatives     from   (l)   reproducing and disseminating the above-referenced videos onto the

Intemet or any other electronic outlet, and (2) reproducing and/or distributing the videos to any and

all third parties outside of this case.

        THEREFORE, IT IS ORDERED that the Parties' Joint Motion for the Court's entry

and approval of their Agreed Protective Order is GRAIT{TED.
            IT IS FURTHER ORDERED            that the   Plaintiff Gary W. Miller,   as   well   as his agents

and representatives, shall adhere to and are hereby commanded to comply with all of the

provisions of this Agreed Protective Order relating to production of the subject videos (i.e., DVR

video a/k/a TIR); and specifically, they are commanded to comply with all of the following

Terms and Conditions:


                                       TERMS AND CONDITIONS

            l.     The video from any locomotive camera concerning the accident involving Gary

W. Miller shall not be disolosed, produced, or otheru,ise         disseminated   to anyone who is not

involved in this case by Plaintiff, as well as any agents or representatives of the Plaintiff.

            2.     The Plaintiff, as well as any agents or rcpresentatives of the Plaintiff, shall not

allow the subject videos to be disseminated to or on the Internet or any other electronic media.

            3.     The Plaintiff, as well as any agents or representatives of the Plaintif{      will   ensure

that   if   the subject videos are given to any employee of theirs or any outside expert, that these

individuals will be advised of and provided a copy of this Agreed Protective Order and they shall

not disseminate the subject videos on or to the Internef or any other outside electronic media nor

shall they disclose, produce, or otherwise disseminate it to anyone who is not involved in this

case

            4,     The acceptance of the subject videos or copies of the same by any employee of or

outside expert utilized by the Plaintiff, as well as any agents or representatives of the Plaintiff,

constitutes their agreement and consent to be bound by the all of the provisions of this Agreed

Protective Order, all of its specific Terms and Conditions.




                                                    1
         5.      That the termination of proceedings in this action shall not relieve any person to

 whom the videos have been disclosed from the obligations of this Protective Order and said

videos will be destroyed/deleted or returned to Defendant at the conclusion of this case.



         IT IS ALL SO ORDERED this 16th day of November, 2018.

                                                      BY THE COURT:


                                                      Cheryl R. Zwart,
                                                      United States Magistrate Judge




   1 1am as, #24930
l 000 Twelve Oaks Center Drive, Suite l O 1
Wayzata, MN 55391
Tel: (612) 339-4511
Fax: (612) 339•5150
E-Mail: wkvasm1hlklaw.corn

ATTORNEYS FOR PLAINTIFF




��dt
William M. Lamson,.,#12374
LAMSON, DUGAN and MURRAY, LLP
10306 Regency Parkway Drive
Omaha, NE 68114-3743
Telephone: (402) 397-7300
Telefax: (402) 397-7824
wlamson@ldmlaw.com
eoconnor@ldmlaw.com

ATIORNEYS FOR DEFENDANT
678065



                                                 3
